Case 3:20-cv-03127-MAS-ZNQ Document 28 Filed 04/21/20 Page 1 of 2 PageID: 108




 David D. Jensen
 33 Henry Street
 Beacon, New York 12508
 (212) 380-6615
 david@djensenpllc.com
 Attorney for Plaintiffs

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 ROBERT KASHINSKY; JONTELL PLATTS; Hon. Michael A. Shipp, U.S.D.J.
 WITOLD KWIATKOWSKI; GINA DIFAZIO; Hon. Zahid N. Quraishi, U.S.M.J.
 RACING RAILS LLC d/b/a LEGEND
 FIREARMS; LEGACY INDOOR RANGE AND Docket No. 3:20-cv-03127-MAS-ZNQ
 ARMORY LLC; NEW JERSEY SECOND
 AMENDMENT     SOCIETY;    FIREARMS           CIVIL ACTION
 POLICY   COALITION,    INC.;   and
 SECOND    AMENDMENT    FOUNDATION,          CONSENT ORDER
 INC.,                                     ADMINISTRATIVELY
                                           TERMINATING ACTION
            Plaintiffs,

       v.

 PHILIP D. MURPHY, in his official
 capacity as Governor of the State
 of New Jersey; and PATRICK J.
 CALLAHAN,    in   his    official
 capacity as State Director of
 Emergency   Management   and   as
 Superintendent of the New Jersey
 State Police,

             Defendants.

      THIS MATTER having come before the Court by way of an April

17, 2020 joint status update, and all parties having consented to

administrative termination of this matter, and for good cause

shown,

      IT IS, on this          day of April, 2020, ORDERED that this

action is ADMINISTRATIVELY TERMINATED, without prejudice to any
  Case 3:20-cv-03127-MAS-ZNQ Document 28 Filed 04/21/20 Page 2 of 2 PageID: 109



      party’s right to make a letter request to restore this matter to

      the active docket at the appropriate time.




                                 _______________________________________
                                         HON. MICHAEL A. SHIPP, U.S.D.J.




      The undersigned attorneys hereby consent to the form and entry of
      the foregoing Order.

      GURBIR S. GREWAL
      ATTORNEY GENERAL OF NEW JERSEY

By:     /s/ Bryan Edward Lucas             _/s/ David D. Jensen, Esq.       _
       Bryan Edward Lucas                  David D. Jensen, Esq.
       Deputy Attorney General             Attorney for Plaintiffs
       Attorney for Defendants

      Dated: April 17, 2020                Dated: April 17, 2020
